Exhibit 10.1

 

EXECUTION VERSION

 

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street

New York, New York 10013

 

January 20, 2017

 

AMC Entertainment Holdings, Inc.

One AMC Way

11500 Ash Street

Leawood, Kansas 66211

Attention: Craig Ramsey, Chief Financial Officer

 

Project Thor

Commitment Letter

 

Ladies and Gentlemen:

 

AMC Entertainment Holdings, Inc. (the “Borrower” or “you”) has advised Citi (as
defined below, “Citi” and, together with any Additional Lead Arrangers and
Additional Agents appointed in accordance with the terms set forth herein (if
any), the “Commitment Parties”, the “Agents”, “we” or “us”) that it intends to
consummate the Transactions (such term and each other capitalized term used but
not defined herein having the meaning assigned to such term in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”), in the
Summary of Principal Terms and Conditions attached hereto as Exhibit B (the
“Incremental Term Loan B Term Sheet”) or in the Summary of Principal Terms and
Conditions attached hereto as Exhibit C (the “Senior Subordinated Bridge
Facility Term Sheet” and, together with the Incremental Term Loan B Term Sheet
and the Summary of Conditions Precedent attached as Exhibit D hereto, the “Term
Sheets”; and together with this commitment letter, collectively, this
“Commitment Letter”)).

 

For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global
Markets Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as Citi shall determine to be appropriate to
provide the services contemplated herein.

 

1.                                      Commitments.

 

In connection with the foregoing, Citi (and together with each Additional
Initial Lender (as defined below), if any, the “Initial Lenders”) is pleased to
advise you of its commitment to provide (a) 100% of the Incremental Term Loan B
Facility (as defined in the Transaction Description) in an aggregate principal
amount of up to $675.0 million, upon the terms set forth herein and subject only
to the conditions set forth or referred to in Exhibit D, and (b) 100% of the
principal amount of the Senior Subordinated Bridge Facility (as defined in the
Transaction Description) in an aggregate principal amount of up to $325.0
million, upon the

 

--------------------------------------------------------------------------------


 

terms set forth herein and subject only to the conditions set forth or referred
to in Exhibit D (excluding, solely with respect to the Senior Subordinated
Bridge Facility, any conditions expressly relating to collateral or security
interests in respect of the Incremental Term Loan B Facility).

 

2.                                      Titles and Roles.

 

You hereby appoint (i) Citi to act, and Citi hereby agrees to act, as a lead
bookrunner and a lead arranger for the Incremental Term Loan B Facility,
(ii) Citi to act, and Citi hereby agrees to act, as a lead bookrunner and a lead
arranger for the Senior Subordinated Bridge Facility (in each of clauses (i) and
(ii), in such capacities, and together with any Additional Lead Arrangers
appointed pursuant to the immediately succeeding paragraph (if any), the “Lead
Arrangers”) in connection with the proposed arrangement and subsequent
syndication of the Facilities and (iii) Citi to act, and Citi hereby agrees to
act, as sole administrative agent for the Senior Subordinated Bridge Facility,
in each case upon the terms and subject to the conditions set forth or referred
to in this Commitment Letter.  It is agreed that Citi shall have “left”
placement in any and all marketing materials or other documentation used in
connection with the Facilities and shall hold the leading role and
responsibility conventionally associated with such “left” placement and Citi
will perform the duties and exercise the authority customarily performed and
exercised by it in the foregoing roles.  You further agree that no other titles
will be awarded and no compensation (other than that expressly contemplated by
this Commitment Letter and the Fee Letter referred to below) will be paid in
order to obtain commitments to participate in the Facilities unless you and the
Commitment Parties shall so agree.

 

On or prior to the 10th business day following the date of this Commitment
Letter, you may (in consultation with Citi) appoint up to four (4) additional
joint lead arrangers and joint bookrunners (the “Additional Lead Arrangers”) and
appoint additional agents or co-agents or confer other titles in a manner and
with economics determined by you and reasonably acceptable to Citi for each of
the Facilities (the “Additional Agents”); provided that (i) the aggregate
economics payable to such Additional Lead Arrangers and Additional Agents in the
aggregate for each of the Facilities shall not exceed 49% of the total economics
that would otherwise be payable to the Lead Arrangers and the Agents pursuant to
the Fee Letter (exclusive of any fees payable to an agent for its own account in
its capacity as such), (ii) Citi shall receive no less than 51% of the aggregate
economics under each Facility, (iii) each such Additional Lead Arranger’s and
Additional Agent’s aggregate commitment shall be allocated pro rata among the
Facilities (each Additional Lead Arranger or Additional Agent in its capacity as
a provider of commitments, an “Additional Initial Lender”), (iv) the commitments
of Citi will be reduced, on a pro rata basis among the Facilities, by the amount
of the commitments of each such Additional Lead Arranger and Additional Agent
(or its relevant affiliate) under the applicable Facility, upon the execution of
customary joinder documentation satisfactory to the Lead Arrangers and the
Borrower (which joinder documentation shall provide that the commitments of such
Additional Initial Lender shall be subject to the same terms and conditions as
are applicable to the commitments of the other Initial Lenders under this
Commitment Letter), (v) the commitments assumed by such Additional Lead Arranger
or Additional Agent for each of the Facilities will be in proportion to the
economics allocated to such Additional Lead Arranger or Additional Agent and
(vi) no Additional Lead Arranger (nor any affiliates thereof) nor Additional
Agents (nor any

 

2

--------------------------------------------------------------------------------


 

affiliates thereof) shall receive greater economics in respect of either
Facility than that received by Citi in respect of such Facility.

 

3.                                      Syndication.

 

We reserve the right, prior to and/or after the execution of the applicable
definitive documentation for the respective Facilities (the “Credit
Documentation”), to syndicate all or a portion of our commitments with respect
to the Facilities to a group of banks, financial institutions and other lenders
identified by us in consultation with you and subject to your consent (such
consent not to be unreasonably withheld, delayed or conditioned) (together with
the Initial Lenders, the “Lenders”) pursuant to a syndication to be managed
exclusively by the Lead Arrangers; provided that we will not syndicate the
Facilities to (i) those persons identified by you in writing to us prior to the
date hereof, (ii) any person identified by name by you in writing to us from
time to time that is or becomes a competitor of the Borrower, the Target or any
of their respective subsidiaries, (iii) any affiliates (other than any Debt Fund
Affiliate (as defined below)) of any person described in clause (i) or
(ii) above that are clearly identifiable as affiliates solely on the basis of
their name (provided that the Lead Arrangers shall have no obligation to carry
out due diligence in order to identify such affiliates) and (iv) any other
affiliate (other than any Debt Fund Affiliate) of any person described in clause
(i) or (ii) above that is identified by name by you in writing to us from time
to time (such persons, collectively, the “Disqualified Institutions”).  Subject
to the foregoing rights, the Lead Arrangers will manage all aspects of the
syndication of the Facilities in consultation with you, including, without
limitation, timing, potential syndicate members to be approached, titles and
allocations and division of fees.  For purposes of the foregoing, “Debt Fund
Affiliate” means, with respect to any person, a bona fide debt fund that is an
affiliate of such person and that is primarily engaged in, or advises fund or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, notes, bonds and similar extensions of
credit or securities in the ordinary course of its business, whose managers have
fiduciary duties to the investors independent of their duties to such person or
other affiliates, and with respect to which such person and its other affiliates
do not, directly or indirectly, possess the power to direct or cause the
direction of the investment policies of such entity.

 

We intend to commence our syndication efforts with respect to the Facilities
promptly upon your execution and delivery to us of this Commitment Letter, and,
until the earlier to occur of (i) a Successful Syndication (as defined in the
Fee Letter) and (ii) 60 days after the Closing Date (such period, the
“Syndication Period”), you agree to actively assist us in completing a
syndication that is reasonably satisfactory to us.  Such assistance shall
include (i) your using commercially reasonable efforts to ensure that any
syndication and marketing efforts benefit from your (and, to the extent
practical and appropriate, the Target’s) existing lending and investment banking
relationships, (ii) direct contact between appropriate members of senior
management, certain representatives and certain non-legal advisors of you (and
your using commercially reasonable efforts to cause direct contact between
appropriate members of senior management, certain representatives and certain
non-legal advisors of the Target), on the one hand, and the proposed Lenders and
rating agencies identified by the Lead Arrangers, on the other hand, at times
and places mutually agreed, (iii) assistance by you (and your using commercially
reasonable efforts to cause the assistance by the Target) in the prompt
preparation of (x) a customary confidential information memorandum (a
“Confidential Information

 

3

--------------------------------------------------------------------------------


 

Memorandum”) for each of the Facilities and other customary marketing materials
and information reasonably deemed necessary by the Lead Arrangers to complete a
successful syndication for delivery to potential syndicate members and
participants, including, without limitation, estimates, forecasts, projections
and other forward-looking financial information regarding the future performance
of the Borrower, the Target and their respective subsidiaries subject to
limitations on your rights to request information concerning the Target and its
subsidiaries set forth in the Acquisition Agreement (such estimates, forecasts,
projections and other forward-looking information, collectively, the
“Projections”); provided that you shall use your commercially reasonable efforts
to ensure that the Lead Arrangers shall have been afforded a period (the “Bank
Marketing Period”) of at least 10 consecutive business days prior to the Closing
Date following receipt by the Lead Arrangers of the information required
pursuant to paragraph 4 and paragraph 5 of Exhibit D (the “Required Bank
Information”); it being understood and agreed that the provision of any
information described in clause (b) of paragraph 4 and clause (b) of paragraph 5
of Exhibit D shall result in the “restart” of the Bank Marketing Period;
provided that for purposes of calculating the Bank Marketing Period, April 14,
2017 and May 29, 2017 shall be disregarded as business days, and (y) a draft
preliminary offering memorandum or preliminary private placement memorandum
(collectively, the “Offering Documents”) suitable for use in a customary
“high-yield road show” relating to the Senior Subordinated Notes, in each case,
which contains all financial statements and other data to be included therein
(including all audited financial statements, all unaudited financial statements
(which shall have been reviewed by the independent accountants as provided in
Statement on Auditing Standards No. 100) and all appropriate pro forma financial
statements prepared in accordance with generally accepted accounting principles
in the United States and prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended, unless otherwise agreed, and, except as
otherwise agreed by the Investment Bank (as defined in the Fee Letter), all
other data (including selected financial data) that is customarily included in
preliminary offering memoranda for non-registered “high yield” debt offerings
(it being understood that none of such information need include (1) any
financial statements or information required by Rule 3-09, Rule 3-10 or
Rule 3-16 of Regulation S-X, (2) Compensation Discussion and Analysis or other
information required by Item 402 of Regulation S-K, (3) the executive
compensation and related person disclosure rules related to SEC Release Nos.
33-8732A, 34-54302A and IC-27444A or (4) a business description (other than in
summary form) or Management Discussion and Analysis of Financial Condition and
Results of Operations relating to the Target and its consolidated subsidiaries),
or that would be necessary for the Investment Bank to receive customary (for
high yield debt securities) “comfort” (including “negative assurance” comfort)
from Borrower’s independent accountants and the independent accountants for the
Target in connection with the offering of the Senior Subordinated Notes (and the
Borrower shall have made commercially reasonable efforts to arrange for the
delivery of such comfort or, if no Senior Subordinated Notes were issued, a
draft thereof) (“Required Notes Information”)); provided, that you shall use
your commercially reasonable efforts to ensure that the Investment Bank shall
have been afforded a period (the “Bond Marketing Period”) of at least 10
consecutive business days prior to the Closing Date following receipt by the
Lead Arrangers of the Required Notes Information; it being understood and agreed
that the provision of any information described in clause (b) of paragraph 4 and
clause (b) of paragraph 5 of Exhibit D shall result in the “restart” of the Bond
Marketing Period; provided that for purposes of calculating the Bond Marketing
Period, April 14, 2017 and May 29, 2017 shall be disregarded as business days,
(iv) the hosting, with the Lead

 

4

--------------------------------------------------------------------------------


 

Arrangers, of one or more meetings with prospective Lenders at reasonable times
and locations to be mutually agreed and (v) your using commercially reasonable
efforts to obtain (or maintain, to the extent already in effect as of the date
hereof), prior to the launch of the syndication of the Facilities and the
marketing of the Senior Subordinated Notes (as defined below), public ratings
(but no specific ratings) for the Incremental Term Loan B Facility and the
Senior Subordinated Notes from each of Standard & Poor’s Ratings Services
(“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) and a public corporate
credit rating (but no specific rating) of the Borrower from S&P and a public
corporate family rating (but no specific rating) of the Borrower from Moody’s. 
If at any time the Borrower in good faith reasonably believes that it has
delivered the Offering Documents, it may deliver to the Lead Arrangers written
notice to that effect (stating when it believes it completed the applicable
delivery), in which case the Offering Documents shall be deemed to have been
delivered on the date the applicable notice is received by the Lead Arrangers,
unless the Lead Arrangers in good faith reasonably believe that the Borrower has
not completed delivery of the Offering Documents, and, within 2 business days
after receipt of such notice from the Borrower, the Lead Arrangers deliver a
written notice to the Borrower to that effect (stating with specificity the
Offering Documents that have not been delivered).  If at any time the Borrower
in good faith reasonably believes that it has delivered the Required Bank
Information, it may deliver to the Lead Arrangers written notice to that effect
(stating when it believes it completed the applicable delivery), in which case
the Required Bank Information shall be deemed to have been delivered on the date
the applicable notice is received by the Lead Arrangers, unless the Lead
Arranger in good faith reasonably believes that the Borrower has not completed
delivery of the Required Bank Information, and, within 2 business days after
receipt of such notice from the Borrower, the Lead Arrangers deliver a written
notice to the Borrower to that effect (stating with specificity the Required
Bank Information that has not been delivered).

 

You hereby acknowledge that (i) the Lead Arrangers and the Agents will make
available Information (as defined below) and Projections, and the documentation
relating to the Facilities referred to in the paragraph below, to the proposed
syndicate of Lenders by transmitting such Information, Projections and
documentation through Intralinks, SyndTrak Online, the internet, email or
similar electronic transmission systems and (ii) certain of the Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, the Target and their
respective subsidiaries or securities) (“Public Lenders”).  You agree, at the
request of the Lead Arrangers, to assist in the prompt preparation of a version
of the Confidential Information Memorandum and other marketing materials and
presentations to be used in connection with the syndication of the Facilities,
consisting exclusively of information and documentation that is either
(a) publicly available or (b) not material with respect to the Borrower, the
Target or their respective subsidiaries or any of their respective securities
for purposes of United States Federal securities laws (all such information and
documentation being “Public Lender Information” and with any information and
documentation that is not Public Lender Information being referred to herein as
“Private Lender Information”).

 

It is understood that in connection with your assistance described above,
customary authorization letters will be included in any such Confidential
Information Memorandum that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Confidential Information
Memorandum does not include any Private Lender Information and exculpate us with
respect to any liability related to the use of the

 

5

--------------------------------------------------------------------------------


 

contents of such Confidential Information Memorandum or any related offering and
marketing materials by the recipients thereof and exculpate you and the Acquired
Business with respect to any liability related to the misuse of the contents of
such Confidential Information Memorandum or any related offering and marketing
materials by the recipients thereof.  You agree that such Confidential
Information Memorandum or related offering and marketing materials to be
disseminated by the Lead Arrangers to any prospective Lender in connection with
the Facilities will be identified by you as either (A) containing Private Lender
Information or (B) containing solely Public Lender Information.

 

You acknowledge that the following documents may be distributed to Public
Lenders, unless you notify the Lead Arrangers in writing (including by email)
within a reasonable period of time prior to the intended distribution that any
such document contains Private Lender Information (provided that such materials
have been provided to you for review a reasonable period of time prior thereto):
(x) drafts and final versions of the Credit Documentation; (y) administrative
materials prepared by the Lead Arrangers for prospective Lenders (such as a
lender meeting invitation, allocation, if any, customary marketing term sheets
and funding and closing memoranda); and (z) notification of changes in the terms
and conditions of the Facilities.

 

You hereby agree that, prior to the later of (x) the Closing Date and (y) the
completion of the Syndication Period, there shall be no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Borrower or its subsidiaries (and you will use
commercially reasonable efforts to ensure that there are no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Target or its subsidiaries) being offered,
placed or arranged (other than any refinancing of the facility under the Bridge
Loan Agreement dated as of December 21, 2016 among you, the lenders party
thereto, Citicorp North America, Inc., as Administrative Agent and the joint
lead arrangers and joint bookrunners party thereto (the “Bridge Credit
Agreement”), the Facilities, the Senior Subordinated Notes, ordinary course
working capital facilities (including, without limitation, local credit
facilities for Foreign Subsidiaries of the Borrower), ordinary course capital
leases, purchase money indebtedness and equipment financings or any indebtedness
of the Target and its subsidiaries permitted to be incurred or outstanding
pursuant to the Acquisition Agreement), without the consent of the Lead
Arrangers, if such issuance, offering, placement or arrangement would reasonably
be expected to materially impair the primary syndication of the Facilities or
the offering of the Senior Subordinated Notes.

 

Notwithstanding anything to the contrary in this Commitment Letter or the Fee
Letter or the Credit Documentation or any agreement or undertaking concerning
the financing of the Acquisition to the contrary, it is understood and agreed
that (i) neither the obtaining of the ratings referenced above nor the
compliance with any of the foregoing provisions set forth in this Section 3
shall constitute a condition to the Initial Lenders’ commitments hereunder or
the funding of the Facilities on the Closing Date; (ii) none of the commencement
nor the completion of the syndication of the Facilities shall constitute a
condition to the commitments hereunder or the funding of the Facilities on the
Closing Date, nor syndication of, or receipt of commitments or participations in
respect of, all or any portion of an Initial Lender’s commitments hereunder
prior to the Closing Date shall be a condition to such Initial Lender’s
commitments; (iii) except

 

6

--------------------------------------------------------------------------------


 

as provided above with respect to the appointment of and commitments of
Additional Initial Lenders, no Initial Lender shall be relieved, released or
novated from its obligations hereunder (including its obligation to fund the
Facilities on the Closing Date) in connection with any syndication, assignment
or participation of the Facilities, including its commitments in respect
thereof, until after the initial funding of the Facilities has occurred; (iv) no
assignment or novation shall become effective with respect to all or any portion
of any Initial Lender’s commitments in respect of any Facility until after the
initial funding of the Facilities; and (v) unless you otherwise agree in
writing, each Initial Lender shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Facilities,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred.

 

4.                                      Information.

 

You represent (with respect to Information and Projections and any
forward-looking information relating to the Acquired Business, to your
knowledge) that (a) all written information that has been or is hereafter
furnished by you or on your behalf in connection with the transactions
contemplated hereby (other than the Projections, other forward-looking
information and information of a general economic or industry specific nature)
(such information being referred to herein collectively as the “Information”),
when taken as a whole, as of the time it was (or, in the case of Information
furnished after the date hereof, hereafter is) furnished, does not (or will not)
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, taken as a whole, not materially
misleading, in light of the circumstances under which they were (or hereafter
are) made, and (b) the Projections and other forward-looking information that
have been or will be made available to the Lead Arrangers and the Agents by you
or any of your representatives have been or will be prepared in good faith based
upon assumptions that you believe to be reasonable at the time made and at the
time such Projections or other forward-looking information are made available to
the Lead Arrangers and the Agents, it being recognized by the Lead Arrangers and
the Agents that such Projections and other forward-looking information are as to
future events and are not to be viewed as facts, such Projections and other
forward-looking information are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections or other forward-looking information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized.  You agree that if at any time
prior to the later of (x) the Closing Date and (y) the completion of the
Syndication Period, you become aware that any of the representations in the
preceding sentence would be incorrect in any material respect if the Information
and Projections were being furnished, and such representations were being made,
at such time, then you will promptly advise the Lead Arrangers and the Agents
and supplement (or, prior to the Acquisition, use commercially reasonable
efforts to supplement, in the case of Information and Projections and any
forward-looking information relating to the Acquired Business) the Information
and the Projections so that such representations will be (prior to the
Acquisition, to your knowledge as to Information and Projections and any
forward-looking information relating to the Acquired Business) correct in all
material respects under those circumstances. You understand that, in arranging
and syndicating the Facilities, we will be entitled to use and rely on the
Information and the Projections without responsibility for independent
verification thereof and do not assume responsibility for the accuracy or
completeness of the Information or the Projections.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary, the only financial statements that
shall be required to be provided to us in connection with the syndication of the
Facilities will be those required to be delivered pursuant to paragraphs 4 and 5
of Exhibit D.

 

5.                                      Conditions Precedent.

 

Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other agreement or other
undertaking concerning the financing of the Acquisition to the contrary (other
than the Funding Conditions (as defined below)), each Initial Lender’s
commitment hereunder to fund the Facilities on the Closing Date, and the
agreement of each Agent to perform the services described herein, are subject
solely to the satisfaction or waiver by each of the Initial Lenders of the
applicable conditions expressly set forth in Exhibit D attached hereto
(excluding, solely with respect to the Senior Subordinated Bridge Facility, any
conditions expressly relating to collateral or security interests in respect of
the Incremental Term Loan B Facility) (the “Funding Conditions”); it being
understood and agreed that there are no conditions (implied or otherwise) to the
commitments hereunder including compliance with the terms of this Commitment
Letter, the Fee Letter, the Credit Documentation, the Existing Credit Agreement
or any other agreement or undertaking concerning the financing of the
Acquisition, other than the Funding Conditions (and upon satisfaction or waiver
of the Funding Conditions, the initial funding under the Facilities shall
occur).

 

Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other agreement or other
undertaking concerning the financing of the Acquisition to the contrary, (i) the
only representations and warranties the accuracy of which shall be a condition
to availability of the Facilities on the Closing Date shall be the Specified
Representations (as defined below) made by the Borrower in the Credit
Documentation and (ii) the terms of the Credit Documentation shall be in a form
such that they do not impair the availability of the Facilities on the Closing
Date if the conditions set forth in Exhibit D attached hereto are satisfied or
waived (it being understood and agreed that, subject to exceptions included in
the Existing Credit Agreement, including, without limitation, for Foreign
Subsidiaries (as defined in the Existing Credit Agreement, “Foreign
Subsidiaries”), to the extent any Collateral (as defined in and referred to in
the Incremental Term Loan B Facility Term Sheet) (other than Collateral that may
be perfected by (A) the filing of a UCC financing statement or (B) taking
delivery and possession of stock certificates (other than with respect to any
immaterial subsidiary or any subsidiary not organized or incorporated in the
United States or any state thereof)) is not or cannot be delivered or a security
interest therein is not or cannot be provided or perfected on the Closing Date
after your use of commercially reasonable efforts to do so and without undue
burden and expense, then the provision and/or perfection of the security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Incremental Term Loan B Facility on the Closing Date but,
instead, may be accomplished within 90 days after the Closing Date (subject to
extensions to be agreed upon by the Administrative Agent in its sole
discretion)).

 

For purposes hereof, “Specified Representations” means the representations and
warranties of the Borrower with respect to itself set forth (or referred to) in
the Term Sheets relating to its legal existence; corporate power and authority
relating to the entering into and

 

8

--------------------------------------------------------------------------------


 

performance of the Credit Documentation by the Borrower; the due authorization,
execution, delivery and validity of the Credit Documentation by the Borrower, in
each case related to (x) the borrowing under and the performance of the
obligations under the Credit Documentation and (y) the granting and perfection
of the Administrative Agent’s security interests in the Collateral (subject to
the parenthetical beginning “it being understood and agreed” appearing in the
preceding sentence) pursuant to, the Credit Documentation against the Borrower;
the enforceability of the Credit Documentation against the Borrower; the
incurrence of the loans to be made under the Facilities and the provision of the
Guarantees (as defined in Term Sheets), in each case under the Facilities, the
granting of the security interests in the Collateral to secure the Incremental
Term Loan B Facility, the issuance of the Senior Subordinated Notes and the
payment of consideration in respect of the Acquisition not conflicting with or
violating the Borrower’s organizational documents; Federal Reserve margin
regulations; the Investment Company Act of 1940, as amended; solvency of the
Borrower and its Subsidiaries (as defined in the Existing Credit Agreement) on a
consolidated basis as of the Closing Date (after giving effect to the
Transactions) (solvency to be determined in a manner consistent with the manner
in which solvency is determined in the solvency certificate to be delivered
pursuant to paragraph 1 of Exhibit D); the USA PATRIOT Act; the use of proceeds
on the Closing Date not violating OFAC or FCPA (or other similar applicable laws
or regulations); subject to the parenthetical beginning “it being understood and
agreed” appearing in the preceding sentence and subject to permitted liens, the
creation, validity and perfection of the security interests, if any, granted in
the proposed Collateral of the Acquired Business (subject to exceptions included
in the Existing Credit Agreement, including, without limitation, for Foreign
Subsidiaries). The provisions of this Section 5 are referred to as the “Funds
Certain Provisions”.

 

6.                                      Fees.

 

As consideration for each Initial Lender’s commitment hereunder, and the
agreement of each Agent to perform the services described herein, you agree to
pay (or cause to be paid) to each Agent the fees to which such Agent is
entitled, as set forth in this Commitment Letter and in the fee letter dated the
date hereof and delivered herewith with respect to the Facilities or any agency
fee letters related to the Facilities (collectively, the “Fee Letter”).

 

7.                                      Expenses; Indemnification.

 

To induce the Lead Arrangers and the Agents to issue this Commitment Letter and
to proceed with the Credit Documentation, you hereby agree that, if the Closing
Date occurs, you shall reimburse the Agents for all reasonable and documented
out-of-pocket fees and expenses of (x) Latham & Watkins LLP as primary counsel
for all Lead Arrangers and Agents, taken as a whole, subject to the proviso
below and (y) one local counsel for each relevant jurisdiction as may be
reasonably necessary or advisable in the reasonable judgment of the Lead
Arrangers for all Lead Arrangers and Agents, taken as a whole, in each case,
arising in connection with the Facilities and the preparation, negotiation,
execution, delivery and enforcement of this Commitment Letter, the Fee Letter
and the Credit Documentation (including in connection with our due diligence and
syndication efforts); provided that, in the event that the Closing Date does not
occur, you agree to reimburse the reasonable fees and expenses of Latham &
Watkins LLP paid or incurred by the Lead Arrangers and Agents in an amount not
to exceed the aggregate of (i) $150,000 in connection with this Commitment
Letter, the Fee Letter and the Credit

 

9

--------------------------------------------------------------------------------


 

Documentation and (ii) $75,000 in connection with legal due diligence.  The
provisions of Section 11.3 of the Existing Credit Agreement shall continue to
apply, without limitation, to any other fees and expenses, including fees and
expenses incurred in connection with the amendment to the Existing Credit
Agreement to implement the Incremental Term Loan B Facility.

 

You further agree to indemnify and hold harmless each Lead Arranger, each Agent
and each other agent or co-agent (if any) designated by the Lead Arrangers in
consultation with you with respect to the Facilities (each, a “Co-Agent”) and
the Initial Lenders and all of their respective affiliates and each director,
officer, employee, advisor, representative and agent thereof (each, an
“Indemnified Person”) from and against any and all actions, suits, proceedings
(including any investigations or inquiries), claims, losses, damages,
liabilities or expenses of any kind or nature whatsoever that may be incurred by
or asserted against or involve any Lead Arranger, any Agent, any Co-Agent, any
Initial Lender, or any other such Indemnified Person as a result of or arising
out of or in any way related to or resulting from the Transactions, this
Commitment Letter or the Fee Letter and, upon demand, to pay and reimburse each
Lead Arranger, each Agent, each Co-Agent, the Initial Lenders, and each other
Indemnified Person for any reasonable legal expenses of one firm of counsel for
all such Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest, where the Indemnified Person affected by such
conflict informs you of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnified Person), and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnified Persons, taken as a whole, or other reasonable and documented
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not any Lead Arranger, any
Agent, any Co-Agent, the Initial Lenders, or any other such Indemnified Person
is a party to any action or proceeding out of which any such expenses arise or
such matter is initiated by a third party or by you or any of your affiliates);
provided, however, that you shall not have to indemnify any Indemnified Person
against any loss, claim, damage, expense or liability to the extent same
resulted from (x) the gross negligence or willful misconduct of such Indemnified
Person (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) a material breach by the relevant Indemnified
Person (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) of the express contractual obligations of such
Indemnified Person under this Commitment Letter or (z) any disputes among the
Indemnified Parties (other than disputes involving claims against any Lead
Arranger, Agent or other agent in their capacities as such) and not arising from
any act or omission by the Borrower or any of its affiliates.

 

No Lead Arranger, Agent or any other Indemnified Person shall be responsible or
liable to you or any other person or entity for any damages arising from the use
by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, Syndtrak Online or email) other than as a result of such person’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision.  No party hereto shall be
responsible or liable for any indirect, special, exemplary, incidental, punitive
or consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) that may be alleged as a result of this
Commitment Letter, the Fee Letter or the Transactions even if advised of the
possibility thereof (except in respect of any such damages incurred or paid by
an

 

10

--------------------------------------------------------------------------------


 

Indemnified Party to a third party), other than as a result of such party’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision; provided that the foregoing
shall not in any way limit your indemnification obligations hereunder.

 

You agree that, without each Lead Arranger’s and each Agent’s prior written
consent (such consent not to be unreasonably withheld or delayed), neither you
nor any of your subsidiaries will settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification could be sought under the indemnification provision of
this Commitment Letter (whether or not any Agent or any other Indemnified Person
is an actual or potential party to such claim, action or proceeding), unless
such settlement, compromise or consent includes an unconditional release of each
Indemnified Person from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.

 

8.                                      Sharing Information; Absence of
Fiduciary Relationship; Affiliate Activities.

 

Each Commitment Party reserves the right to employ the services of its
affiliates and branches in providing services contemplated by this Commitment
Letter and to allocate, in whole or in part, to its affiliates certain fees
payable to such Commitment Party in such manner as such Commitment Party and its
affiliates may agree in their sole discretion. You acknowledge that (i) each
Commitment Party may share with any of its affiliates and its and their
respective directors, officers, employees, representatives, agents and advisors
that are providing services contemplated by this Commitment Letter (including,
without limitation, attorneys, accountants, consultants, bankers and financial
advisors) (collectively, “Related Persons”), any information related to the
Transactions, the Borrower, and the Target (and its and their respective
subsidiaries and affiliates) or any of the matters contemplated hereby subject
to the confidentiality provisions hereof and (ii) each Commitment Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you, the Target or your or its affiliates may have conflicting interests
regarding the transactions described herein or otherwise. We will not, however,
furnish confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or our other relationships with you to
other persons (other than your affiliates). You also acknowledge that each
Commitment Party has no obligation to use in connection with the Transactions,
this Commitment Letter, the Fee Letter or to furnish to you, confidential
information obtained by us from other companies.

 

You further acknowledge and agree that (i) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of the Transactions, this Commitment Letter or the Fee Letter, irrespective of
whether we or our affiliates have advised or are advising you on other matters,
(ii) we, on the one hand, and you, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on our part in respect of the transactions
contemplated by this Commitment Letter, (iii) you are capable of evaluating and
understanding, and you understand and accept, the terms, risks and conditions of
the transactions contemplated by this Commitment Letter and the Fee Letter,
(iv) you have been advised that we and our

 

11

--------------------------------------------------------------------------------


 

affiliates are engaged in a broad range of transactions that may involve
interests that differ from your interests and that we and our affiliates have no
obligation to disclose such interests and transactions to you by virtue of any
fiduciary, advisory or agency relationship, and (v) you waive, to the fullest
extent permitted by law, any claims you may have against us or our affiliates
for breach of fiduciary duty or alleged breach of fiduciary duty in respect of
the financing transactions contemplated by this Commitment Letter and agree that
we and our affiliates shall have no liability (whether direct or indirect) to
you in respect of such a fiduciary duty claim or to any person asserting such a
fiduciary duty claim on behalf of or in right of you, including your
equityholders, employees or creditors. Additionally, you acknowledge and agree
that neither we nor any of our affiliates has, except as expressly contemplated
in the preceding paragraph, advised or is advising you as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction in connection
with the Transactions, this Commitment Letter and the Fee Letter. You shall
consult with your own advisors concerning such matters and shall be responsible
for making your own independent investigation and appraisal of the transactions
contemplated by this Commitment Letter, and neither we nor any of our affiliates
shall have any responsibility or liability to you with respect thereto.
Accordingly, it is specifically understood that you will base your decisions
regarding whether and how to pursue the Transactions or any portion thereof
based on the advice of your legal, tax and other business advisors and such
other factors that you consider appropriate. We are serving as an independent
contractor hereunder, and in connection with the Transactions, in respect of its
services hereunder and in such connection and not as a fiduciary or trustee of
any party. The Borrower further acknowledges and agrees that any review by the
Lead Arrangers of it, the Acquired Business, the Facilities, any offering of
Securities (as defined in the Fee Letter), the terms of any Securities and other
matters relating thereto in connection with the financing transactions
contemplated by this Commitment Letter will be performed solely for the benefit
of the Lead Arrangers and shall not be on behalf of the Borrower or any other
person.

 

You further acknowledge that each Commitment Party is a full service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Commitment Party or its affiliates may provide investment banking
and other financial services to, and/or acquire, hold or sell, for its own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of, you, the
Acquired Business and your and their respective subsidiaries and other companies
with which you, the Target or your or its subsidiaries may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Commitment Party or any of its affiliates or any of their
respective customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

Each Agent or its affiliates may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of you, the Acquired Business or
other companies that may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

 

12

--------------------------------------------------------------------------------


 

9.                                      Confidentiality.

 

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter nor the Fee Letter, nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your subsidiaries and your and their officers, directors,
affiliates, employees, equityholders, attorneys, accountants, agents and
advisors who are directly involved in the consideration of this matter and on a
confidential basis, (b) in connection with any pending legal or administrative
proceeding or otherwise as required by applicable law or compulsory legal
process (in which case you agree, to the extent permitted by applicable law, to
inform us promptly thereof) or regulatory review or (c) if the Agents consent in
writing to such proposed disclosure (such consent not to be unreasonably
withheld); provided that (i) you may disclose this Commitment Letter, the Fee
Letter and in each case the contents thereof (subject to usual and customary
redactions reasonably satisfactory to the Agents) to the Acquired Business and
the officers, directors, employees, equityholders, attorneys, accountants and
advisors, controlling persons and equity holders thereof, in each case who are
directly involved in the consideration of this matter and on a confidential
basis, (ii) you may disclose this Commitment Letter and the contents thereof
(but you may not disclose the Fee Letter or the contents thereof) in any
prospectus or other offering memorandum relating to the Senior Subordinated
Notes or in any filing with the SEC in connection with the Transactions,
(iii) you may disclose the Term Sheets and the other exhibits and annexes to
this Commitment Letter, and the contents thereof, to any rating agencies in
connection with obtaining ratings for the Borrower and the Facilities, (iv) you
may disclose the aggregate fee amounts contained in the Fee Letter as part of a
generic disclosure of aggregate sources and uses related to fee amounts
applicable to the Transactions to the extent customary or required in offering
and marketing materials for the Facilities and/or the Senior Subordinated Notes
or in any public release or filing relating to the Transactions, (v) in
connection with the enforcement of your rights hereunder and (vi) in
consultation with the existing Lead Arrangers, you may disclose this Commitment
Letter and the Fee Letter and the contents thereof to any prospective Additional
Lead Arranger or Additional Agent and to such Additional Lead Arranger’s or
Additional Agent’s respective officers, directors, employees, attorneys,
accountants and advisors, in each case on a confidential basis.  Your
obligations under this paragraph (other than in respect of the Fee Letter) shall
expire on the date occurring 12 months after the date hereof.

 

The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Agents from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Agents, to the
extent permitted by law, agree to inform you promptly thereof), (b) upon the
request or demand of any regulatory authority or self-regulatory body having
jurisdiction or oversight over the Agents or any of their respective affiliates,
their business or operations, (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by the Agents or
any of their affiliates, (d) to the extent that such information is received by
the Agents from a third party that is not to their knowledge subject to
confidentiality obligations to you or the Acquired Business, (e) to the

 

13

--------------------------------------------------------------------------------


 

extent that such information is independently developed by the Agents, (f) to
the Agents’ respective affiliates and their and their affiliates’ respective
officers, directors, employees, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information and
are directed to maintain the confidentiality of same as provided herein, (g) to
potential Lenders, participants or assignees (other than Disqualified
Institutions) or any potential counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower, the Acquired Business or any of
their respective affiliates or any of their respective obligations, in each case
who agree that they shall be bound by the terms of this paragraph (or language
substantially similar to this paragraph), including in any confidential
information memorandum or other marketing materials, in accordance with our
standard syndication processes or customary market standards for dissemination
of such type of information, (h) for purposes of establishing a “due diligence”
defense, (i) to enforce their respective rights hereunder or under the Fee
Letter or (j) to rating agencies on a confidential basis in connection with
their evaluation of any debt securities issued or sold in connection with the
Transactions or in any offering documentation to prospective investors of such
securities.  The Agents’ obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the Credit
Documentation upon the execution and delivery of the Credit Documentation and
initial funding thereunder or shall expire on the date occurring 12 months after
the date hereof, whichever occurs earlier.

 

10.                               Assignments; Etc.

 

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Lead Arranger and each Agent (and any attempted
assignment without such consent shall be null and void), are intended to be
solely for the benefit of the parties hereto and thereto (and Indemnified
Persons), are not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and thereto (and Indemnified
Persons) and may not be relied upon by any person or entity other than you. 
Each Initial Lender may assign its commitment hereunder to one or more
prospective Lenders (other than to a Disqualified Institution); provided that,
except with respect to assignments to Additional Lead Arrangers or Additional
Agents as provided herein, (a) no Initial Lender shall be relieved or novated
from its obligations hereunder (including its obligation to fund the Facilities
on the Closing Date) in connection with any syndication, assignment or
participation of the Facilities (including its commitments in respect thereof)
until after the initial funding of the Facilities on the Closing Date, (b) no
assignment or novation shall become effective with respect to all or any portion
of any Initial Lender’s commitment in respect of the Facilities until the
initial funding of the Facilities on the Closing Date, and (c) unless you agree
in writing, the Initial Lenders shall retain exclusive control over all rights
and obligations with respect to their respective commitments in respect of the
applicable Facilities, including all rights with respect to consents,
modifications, supplements and amendments, until the initial funding of the
Facilities on the Closing Date has occurred. Any and all obligations of, and
services to be provided by an Agent hereunder (including, without limitation,
the commitment of such Agent) may be performed and any and all rights of the
Agents hereunder may be exercised by or through any of their respective
affiliates or branches; provided that with respect to the commitments, any
assignments thereof to an

 

14

--------------------------------------------------------------------------------


 

affiliate will not relieve the Agents from any of their obligations hereunder
unless and until such affiliate shall have funded the portion of the commitment
so assigned.

 

11.                               Amendments; Governing Law; Etc.

 

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be. Notwithstanding anything to the contrary set forth
herein, each Agent may, in consultation with you, place customary advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of customary information on the Internet or worldwide
web as it may choose, and circulate similar promotional materials, after the
Closing Date in the form of a “tombstone” or otherwise describing the names of
the Borrower, the Acquired Business and their respective affiliates (or any of
them), and the amount, type and closing date of the transactions contemplated
hereby, all at the expense of such Agent. This Commitment Letter and the Fee
Letter set forth the entire agreement between the parties hereto as to the
matters set forth herein and therein and supersede all prior understandings,
whether written or oral, between us with respect to the matters herein and
therein.  Each of the parties hereto agrees that (i) this Commitment Letter is a
binding and enforceable agreement with respect to the subject matter contained
herein, including an agreement to negotiate in good faith the Credit
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the funding of the Incremental
Term Loan B Facility is subject only to the Funding Conditions as provided
herein and (ii) the Fee Letter is a binding and enforceable agreement with
respect to the subject matter contained therein.  THIS COMMITMENT LETTER AND THE
FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS
THEREOF); provided, however, that (a) whether the Acquisition has been
consummated as contemplated by the Acquisition Documents and (b) the
determination of whether the representations made by the Acquired Business or
any of its affiliates are accurate and whether as a result of any inaccuracy of
any such representations the Borrower or any of its affiliates have the right to
terminate its (or their) obligations, or has the right not to consummate the
Acquisition, under the Acquisition Documents, in each case, shall be governed
by, and construed in accordance with, English law.

 

12.                               Jurisdiction.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and

 

15

--------------------------------------------------------------------------------


 

any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
shall be heard and determined only in such courts located within New York
County, (b) waives, to the fullest extent it may legally and effectively do so,
any objection that it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letter or the transactions contemplated hereby or thereby in any such
New York State or Federal court, as the case may be, (c) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and (d) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Service of any process, summons, notice or document by
registered mail or overnight courier addressed to you at the address above shall
be effective service of process against you for any suit, action or proceeding
brought in any such court. Nothing in this paragraph shall affect the right of
any Commitment Party, any of its affiliates or any Indemnified Party to serve
process in any manner permitted by law.

 

13.                               Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

14.                               Surviving Provisions.

 

The provisions of Sections 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this Commitment
Letter and the provisions of the Fee Letter shall remain in full force and
effect regardless of whether definitive Credit Documentation shall be executed
and delivered (other than those provisions relating to syndication which shall
terminate upon the expiration or termination of this Commitment Letter if no
definitive Credit Documentation shall have been executed and delivered) and
notwithstanding the termination of this Commitment Letter or the commitments of
the Agents hereunder and our agreements to perform the services described
herein; provided that your obligations under this Commitment Letter and the Fee
Letter (other than those provisions relating to confidentiality, the syndication
of the Facilities and the payment of agency fees to any Agent) shall
automatically terminate and be superseded by (to the extent covered by
comparable provisions in) the definitive Credit Documentation relating to the
Facilities upon the initial funding thereunder and the payment of all amounts
owing at such time hereunder and under the Fee Letter.  You may terminate the
Initial Lenders’ commitments with respect to the Facilities hereunder at any
time in their entirety (but not in part), subject to the provisions of the
preceding sentence, by written notice to the Initial Lenders.

 

15.                               PATRIOT Act Notification.

 

Each Agent hereby notifies you that each Agent and each Lender subject to the
USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed into law October 26,
2001)) (as

 

16

--------------------------------------------------------------------------------


 

amended from time to time, the “PATRIOT Act”) is required to obtain, verify and
record information that identifies the Borrower and each other obligor under the
Facilities and any related Credit Documentation and other information that will
allow such Lender to identify the Borrower and each other obligor in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to each Agent and each Lender. You hereby
acknowledge and agree that the Agents shall be permitted to share any or all
such information with the Lenders.

 

16.                               Termination and Acceptance.

 

Each Initial Lender’s commitments with respect to the Facilities as set forth
above, and each Agent’s agreements to perform the services described herein,
will automatically terminate (without further action or notice and without
further obligation to you) on the first to occur of (i) 5:00 p.m. New York City
time on April 30, 2017 (the “End Date”); provided, that if the “Long Stop Date”
as defined under and referred to in the Acquisition Agreement as in effect on
the date hereof is extended by an initial additional thirty (30) day period or
one further thirty (30) day period pursuant to Section 4.3 thereof, then the
Borrower shall have the right to extend the End Date by an additional thirty
(30) day period or one further thirty (30) day period (provided further, that
the extended End Date shall not be later than the extended “Long Stop Date” as
defined under and referred to in the Acquisition Agreement as in effect on the
date hereof) by notifying us in writing of such election prior to the end of the
End Date (prior to giving effect to any such extension), (ii) any time after the
execution of the Acquisition Agreement and prior to the consummation of the
Transactions, the date of the termination of the Acquisition Agreement in
accordance with its terms (other than with respect to terms that survive such
termination), (iii) with respect to any portion of the Incremental Term Loan B
Facility, if and to the extent the consummation of the Acquisition occurs
without the use of such portion of the Incremental Term Loan B Facility or
(iv) the earliest date on which you release a written public statement of your
intention not to consummate the Transactions.  In addition, our commitment
hereunder to provide and arrange the Senior Subordinated Bridge Facility will
terminate upon, and to the extent of, the issuance of the Senior Subordinated
Notes or the Securities (as defined in the Fee Letter) in lieu thereof.

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 11:59 p.m., New York City time, on January 20, 2017.  The commitments of
the Initial Lenders hereunder, and the Agents’ agreements to perform the
services described herein, will expire automatically (and without further action
or notice and without further obligation to you) at such time in the event that
we have not received such executed counterparts in accordance with the
immediately preceding sentence.

 

[Remainder of this page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

 

Very truly yours,

 

 

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas Cole

 

 

 

Name: Thomas Cole

 

 

 

Title: Managing Director

 

[Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written:

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

By:

/s/ Terry W. Crawford

 

 

Name: Terry W. Crawford

 

 

Title: Senior Vice President & Treasurer

 

 

[Commitment Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Project Thor

Transaction Description

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”) and in the other Exhibits to the Commitment Letter.

 

The Borrower intends to (i) acquire all of the outstanding equity of a company
identified to us and code-named “Thor” (the “Target” and, together with its
subsidiaries, the “Acquired Business”) on the Closing Date (as defined below),
by way of the purchase of the entire issued share capital of the Target by a
newly-formed or existing direct or indirect wholly-owned subsidiary (such
subsidiary, “Acquisition Sub”) of the Borrower (the “Acquisition”); and
(ii) refinance in full all outstanding indebtedness of the Target and the
indebtedness under (1) that certain senior facilities agreement dated as of
May 6, 2015 (as amended and/or restated from time to time) between Nordic Cinema
Group AB, The Governor and Company of the Bank of Ireland, Danske Bank A/S,
Danmark, Sverige Filial, GE Corporate Finance Bank SCA, London Branch, Natixis
and Nordea Bank AB (publ), (2) that certain Bonnier Loan Agreement between
Bonnier Holding AB, a company incorporated in Sweden with registered number
556576-7463, and Nordic Cinema Group Holding AB, a company incorporated in
Sweden with registered number 559010-5036, constituting the Bonnier Shareholder
Loan (as amended and/or restated from time to time) and (3) that certain
Bridgepoint Loan Agreement dated July 9, 2015 between European Cinemas S.à r.l.,
a company incorporated in Luxembourg with registered number B197419, and Nordic
Cinema Group Holding AB, a company incorporated in Sweden with registered number
559010-5036, constituting the Bridgepoint Shareholder Loan (as amended and/or
restated from time to time) (such refinancings, the “Refinancing”).

 

You have further advised us that in connection with the Acquisition:

 

(A)          on the date of the consummation of the Acquisition, the Borrower
shall borrow incremental term loans (the “Incremental Term Loan B Facility”)
under the Borrower’s existing credit agreement dated April 30, 2013 (as amended
by that certain First Amendment to Credit Agreement dated December 11, 2015 and
the Second Amendment to Credit Agreement dated November 8, 2016, the “Existing
Credit Agreement”) in an aggregate amount of up to $675.0 million, which amount
(1) may be reduced, at the Borrower’s option, in consultation with the Lead
Arrangers, upon written notice delivered prior to the launch of general
syndication, on a dollar-for-dollar basis by the NCM Net Cash Proceeds (as
defined below) and (2) shall be automatically reduced on a dollar-for-dollar
basis by the aggregate net cash proceeds of all offering of common stock by the 
Borrower (an “Equity Offering”) consummated prior to the launch of general
syndication (x) that are not required to be applied to prepay amounts
outstanding under the Bridge Credit Agreement or (y) that have not been applied
to reduce the commitments in respect of the Senior Subordinated Bridge Facility
as described below; and

 

(B)          the Borrower will, at its option, either (i) issue in one or more
Offerings (as defined below) an aggregate principal amount of its senior
subordinated notes (the “Senior Subordinated Notes”) that, taken together,
generate gross proceeds on or prior to the date of the

 

--------------------------------------------------------------------------------


 

consummation of the Acquisition and funding of the Incremental Term Loan B
Facility and the Senior Subordinated Bridge Facility (if applicable) (the
“Closing Date”) of not less than $325.0 million with the proceeds deposited into
an escrow account pending release on the Closing Date; or (ii) to the extent the
Borrower receives gross proceeds from the Offerings on or prior to the Closing
Date in an amount less than $325.0 million, then the Borrower will borrow on the
Closing Date senior subordinated bridge loans (the “Senior Subordinated Bridge
Loans”) under a senior subordinated increasing rate bridge facility (the “Senior
Subordinated Bridge Facility” and, together with the Incremental Term Loan B
Facility, the “Facilities”) in an aggregate principal amount of up to $325.0
million, which amount (1) may be reduced, at the Borrower’s option, in
consultation with the Lead Arrangers, upon written notice delivered prior to the
launch of general syndication, on a dollar-for-dollar basis by the NCM Net Cash
Proceeds (as defined below) and (2) shall be automatically reduced on a
dollar-for-dollar basis by the aggregate net cash proceeds of all Equity
Offerings consummated prior to the launch of general syndication that are not
required to be applied to prepay amounts outstanding under the Bridge Credit
Agreement; provided, however, that any such reduction pursuant to the preceding
clauses (1) and (2) shall not result in the Senior Subordinated Bridge Facility
being in an amount less than $250.0 million.

 

“Offerings” means, collectively, any Rule 144A or other private placement of
Senior Subordinated Notes and any offering or placement of Securities (as
defined in the Fee Letter), in each case that is consummated after the date
hereof and on or prior to the Closing Date (it being understood that the terms
“Offerings” and “Senior Subordinated Notes” as used herein exclude any offering
or placement of securities that is required to repay or refinance any
indebtedness outstanding under the Bridge Credit Agreement).

 

“NCM Net Cash Proceeds” means proceeds from the sale of equity interests in
National CineMedia, L.L.C. owned by the Borrower.

 

“Transactions” means, collectively, the Acquisition, the Refinancing and the
other transactions described above in clauses (A) and (B).

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Project Thor

$675.0 million Incremental Term Loan B Facility

Summary of Principal Terms and Conditions(1)

 

Borrower:

 

AMC Entertainment Holdings, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Administrative Agent:

 

Same as the Existing Credit Agreement.

 

 

 

Lead Arranger and Bookrunner:

 

Citi will act as lead arranger and bookrunner for the Incremental Term Loan B
Facility (as defined below), and will perform the duties customarily associated
with such roles (together with any Additional Lead Arrangers appointed in
accordance with the terms set forth in the Commitment Letter (if any), the “Lead
Arrangers”).

 

 

 

Incremental Term Loan B Facility:

 

1. Amount: “B” incremental term loan facility in an aggregate principal amount
of up to $675.0 million (as such amount may be reduced pursuant to paragraph
(A) of Exhibit A to the Commitment Letter) (the “Incremental Term Loan B
Facility”).

 

 

 

 

 

2. Currency: U.S. dollars.

 

 

 

 

 

3. Use of Proceeds: The loans made pursuant to the Incremental Term Loan B
Facility (the “Incremental Term Loans”) may only be incurred on the Closing Date
and the proceeds thereof shall be utilized, together with the proceeds of the
Senior Subordinated Notes, the Securities or the Senior Subordinated Bridge
Facility, as applicable, solely (i) to finance, in part, the Acquisition and the
Refinancing and to pay the fees, premiums, expenses and other transaction costs
in connection with the Transactions, including OID and upfront fees and (ii) to
the extent any portion of the Incremental Term Loan B Facility remains available
following application of proceeds pursuant to preceding clause (i), for general
corporate purposes.

 

 

 

 

 

4. Maturity: The final maturity date of the Incremental Term Loan B Facility
shall be December 15, 2023 (the “Incremental Term Loan Maturity Date”).

 

 

 

 

 

5. Amortization: (i) Annual amortization (payable in four equal quarterly
installments) of the Incremental Term Loans shall be required in an amount equal
to 1.00% of the initial aggregate principal amount of the Incremental Term
Loans.

 

 

 

 

 

(ii) The remaining aggregate principal amount of Incremental Term

 

--------------------------------------------------------------------------------

(1)  All capitalized terms used but not defined herein have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.

 

--------------------------------------------------------------------------------


 

 

 

Loans originally incurred shall be due and payable in full on the Incremental
Term Loan Maturity Date.

 

 

 

 

 

6. Availability: Incremental Term Loans may only be incurred on the Closing
Date. Once repaid, no amount of Incremental Term Loans may be reborrowed.

 

 

 

Guarantees and Security:

 

Same as the Existing Credit Agreement subject in each case to the Funds Certain
Provisions. “Guaranties”, “Guarantors” and “Collateral” shall be as defined in
the Existing Credit Agreement; provided that the exceptions included in the
Existing Credit Agreement, including, without limitation, for Foreign
Subsidiaries, shall apply.

 

 

 

Documentation:

 

The definitive documentation governing the Incremental Term Loan B Facility (the
“Incremental Credit Documentation”) will be the Existing Credit Agreement as
amended by the Incremental Amendment (as defined in the Existing Credit
Agreement) (the “Documentation Principles”); and the funding under the
Incremental Credit Documentation on the Closing Date will be subject only to the
Funding Conditions.

 

 

 

Voluntary Prepayments:

 

101% soft call protection shall be applicable to the Incremental Term Loan B
Facility from the Closing Date until the six-month anniversary thereof; provided
that, in the event the Incremental Term Loan B Facility is, at the option of the
Lead Arrangers, structured as a “tack on” to the 2016 Incremental Term Loans
under and as defined in the Existing Credit Agreement, soft call protection
shall be applicable to the Incremental Term Loan B Facility as set forth in the
Existing Credit Agreement with respect to the 2016 Incremental Term Loans.

 

 

 

Mandatory Repayments and Commitment Reductions:

 

Same as the Existing Credit Agreement.

 

 

 

Interest Rates:

 

At the Borrower’s option, Incremental Term Loans may be maintained from time to
time as (x) Base Rate Loans, which shall bear interest at the Base Rate (or, if
greater at any time, the Base Rate Floor (as defined below)) in effect from time
to time plus the Applicable Margin (as defined below) or (y) LIBOR Loans, which
shall bear interest at LIBOR (adjusted for statutory reserve requirements) as
determined by the Administrative Agent for the respective interest period (or,
if greater at any time, the LIBOR Floor (as defined below)), plus the Applicable
Margin.

 

 

 

 

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of (A) Base Rate Loans, 1.75%, and (B) LIBOR Loans, 2.75%.

 

 

 

 

 

“Base Rate” shall mean the highest of (x) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect

 

B-2

--------------------------------------------------------------------------------


 

 

 

from time to time, (y) 1/2 of 1% in excess of the overnight federal funds rate,
and (z) LIBOR for an interest period of one month plus 1.00%.

 

 

 

 

 

“Base Rate Floor” shall mean 1.00% per annum.

 

 

 

 

 

“LIBOR Floor” shall mean 0.00% per annum.

 

 

 

 

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
Lenders with commitments and/or Incremental Term Loans under a given tranche of
the Incremental Term Loan B Facility, 12 months or periods shorter than 1 month
shall be available in the case of LIBOR Loans.

 

 

 

 

 

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and commitment fees
and any other fees shall be based on a 360-day year and actual days elapsed (or,
in the case of Base Rate Loans determined by reference to the prime lending
rate, a 365/366-day year and actual days elapsed).

 

 

 

Default Interest:

 

Same as the Existing Credit Agreement.

 

 

 

Yield Protection:

 

Same as the Existing Credit Agreement.

 

 

 

Agent/Lender Fees:

 

The Administrative Agent, the Lead Arrangers and the Lenders shall receive such
fees as have been separately agreed upon.

 

 

 

Conditions Precedent:

 

Only those conditions precedent on Exhibit D to the Commitment Letter, subject
in each case to the Funds Certain Provisions.

 

 

 

Representations and Warranties:

 

Same as the Existing Credit Agreement.

 

 

 

Affirmative, Negative and Financial Covenants:

 

Same as the Existing Credit Agreement.

 

 

 

Unrestricted Subsidiaries:

 

Same as the Existing Credit Agreement.

 

 

 

Events of Default:

 

Same as the Existing Credit Agreement.

 

 

 

Assignments and

 

Same as the Existing Credit Agreement (other than Disqualified

 

B-3

--------------------------------------------------------------------------------


 

Participations:

 

Institutions).

 

 

 

Waivers and Amendments:

 

Same as the Existing Credit Agreement.

 

 

 

Defaulting Lenders:

 

Same as the Existing Credit Agreement.

 

 

 

Indemnification; Expenses:

 

Same as the Existing Credit Agreement.

 

 

 

Governing Law and Forum; Submission to Exclusive Jurisdiction:

 

Same as the Existing Credit Agreement (New York).

 

 

 

Counsel to the Administrative Agent and the Lead Arrangers:

 

Latham & Watkins LLP.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Project Thor

$325.0 million Senior Subordinated Bridge Facility

Summary of Principal Terms and Conditions

 

Borrower:

 

AMC Entertainment Holdings, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Agent:

 

Citi, acting through one or more of its branches or affiliates, will act as sole
administrative agent (in such capacity, the “Bridge Facility Administrative
Agent”) and Citi will act as syndication agent for a syndicate of banks,
financial institutions and other lenders, excluding any Disqualified
Institutions (the “Bridge Lenders”), and will perform the duties customarily
associated with such roles.

 

 

 

Joint Lead Arrangers and Joint Bookrunners:

 

Citi will act as lead arranger and bookrunner for the Senior Subordinated Bridge
Facility, and will perform the duties customarily associated with such roles
(together with any Additional Lead Arrangers appointed in accordance with the
terms set forth in the Commitment Letter (if any), the “Lead Bridge Arrangers”).

 

 

 

Senior Subordinated Bridge Facility:

 

Senior subordinated unsecured bridge loans in an aggregate principal amount of
up to $325.0 million, less the aggregate gross cash proceeds from any Senior
Subordinated Notes and Securities (as defined in the Fee Letter) issued (i) on
the Closing Date or (ii) prior to the Closing Date, with the proceeds thereof
deposited into an escrow account pending release on the Closing Date (as such
amount may be reduced pursuant to paragraph (B) of Exhibit A to the Commitment
Letter) (the “Senior Subordinated Bridge Loans”) provided that the escrow
agreement shall be in form and substance acceptable to the Borrower and the Lead
Bridge Arrangers and the escrow arrangement and release condition of such
proceeds from the escrow account shall be subject to the Funds Certain
Provisions and not be more restrictive to the Borrower than the Funding
Conditions.

 

 

 

Purpose:

 

The proceeds of the Senior Subordinated Bridge Loans will be used by the
Borrower on the Closing Date, together with the proceeds from the Incremental
Term Loan B Facility, and the issuance of Senior Subordinated Notes and/or
Securities (if any), solely to finance, in part, the Acquisition and the
Refinancing

 

--------------------------------------------------------------------------------


 

 

 

and to pay the fees, premiums, expenses and other transaction costs.

 

 

 

Availability:

 

The Bridge Lenders will make the Senior Subordinated Bridge Loans on the Closing
Date in a single drawing. Amounts borrowed under the Senior Subordinated Bridge
Facility that are repaid or prepaid may not be reborrowed.

 

 

 

Guarantees:

 

Same as the Borrower’s existing 5.875% Senior Subordinated Notes due 2026 (the
“Existing Subordinated Notes”); provided that the exceptions included in the
Existing Credit Agreement, including, without limitation, for Foreign
Subsidiaries, shall apply.

 

 

 

Security:

 

None.

 

 

 

Interest Rates:

 

The Senior Subordinated Bridge Loans shall bear interest, reset quarterly, at
the rate of the Adjusted LIBOR plus 4.75% per annum (the “Interest Rate”) and
such spread over Adjusted LIBOR shall automatically increase by 0.50% for each
period of three months (or portion thereof) after the Closing Date that Senior
Subordinated Bridge Loans are outstanding; provided, however, that the interest
rate determined in accordance with the foregoing shall not exceed the Total
Bridge Loan Cap (as defined in the Fee Letter) (excluding interest at the
default rate as described below).

 

“Adjusted LIBOR” on any date, means the greater of (i) 1.00% and (ii) the rate
(adjusted for statutory reserve requirements for eurocurrency liabilities) for
eurodollar deposits for a three-month period appearing on the LIBOR 01
page published by Reuters two business days prior to such date.

 

Upon the occurrence of a Demand Failure Event (as defined in the Fee Letter),
the outstanding Senior Subordinated Bridge Loans shall automatically begin to
accrue interest at the Total Bridge Loan Cap.

 

 

 

Interest Payments:

 

Interest on the Senior Subordinated Bridge Loans will be payable in cash,
quarterly in arrears.

 

 

 

Default Rate:

 

Overdue principal, interest and other amounts shall bear interest, after as well
as before judgment, at a rate per annum equal to 2.00% plus the Interest Rate.

 

 

 

Conversion and Maturity:

 

Any outstanding amount under the Senior Subordinated Bridge Loans will be
required to be repaid on the earlier of (a) the closing date(s) of any permanent
financing(s), but only to the

 

C-2

--------------------------------------------------------------------------------


 

 

 

extent of the net cash proceeds realized therefrom, and (b) the one-year
anniversary of the initial funding date of the Senior Subordinated Bridge Loans
(the “Bridge Loan Maturity Date”); provided, however, that if the Borrower has
failed to raise permanent financing before the date set forth in clause
(b) above, the Senior Subordinated Bridge Loans shall be converted, subject to
the conditions outlined under “Conditions to Conversion” on Annex C-I hereto, to
a senior subordinated unsecured term loan facility (the “Senior Subordinated
Extended Term Loans”) with a maturity of seven years after the Conversion Date
(as defined in Annex C-I hereto). At any time or from time to time on or after
the Conversion Date, upon reasonable prior written notice from the Bridge
Lenders and in a minimum principal amount of at least $100.0 million (or such
lesser principal amount as represents all outstanding Senior Subordinated
Extended Term Loans), the Senior Subordinated Extended Term Loans may be
exchanged in whole or in part for senior subordinated unsecured exchange notes
(the “Senior Subordinated Exchange Notes”) having an equal principal amount and
having the terms set forth in Annex C-II hereto.

 

The Senior Subordinated Extended Term Loans will be governed by the provisions
of the Senior Subordinated Bridge Documentation (as defined below) and will have
the same terms as the Senior Subordinated Bridge Loans except as expressly set
forth in Annex C-I hereto. The Senior Subordinated Exchange Notes will be issued
pursuant to an indenture that will have the terms set forth on Annex C-II
hereto.

 

 

 

Mandatory Prepayments:

 

The Borrower will prepay the Senior Subordinated Bridge Loans at par, together
with accrued interest to the prepayment date, with any of the following: (i) the
net proceeds from the issuance of the Securities (as defined in the Fee Letter);
provided that in the event any Bridge Lender or affiliate of a Bridge Lender
purchases debt securities from the Borrower pursuant to a “Securities Demand”
under the Fee Letter at an issue price above the level at which such Bridge
Lender or affiliate has reasonably determined such Securities can be resold by
such Bridge Lender or affiliate to a bona fide third party at the time of such
purchase (and notifies the Borrower thereof), the net proceeds received by the
Borrower in respect of such Securities may, at the option of such Bridge Lender
or affiliate, be applied first to repay the Senior Subordinated Bridge Loans
held by such Bridge Lender or affiliate (provided that if there is more than one
such Bridge Lender or affiliate then such net proceeds will be applied pro rata
to repay the Senior Subordinated Bridge Loans of all such Bridge Lenders or
affiliates in proportion to such Bridge

 

C-3

--------------------------------------------------------------------------------


 

 

 

Lenders’ or affiliates’ principal amount of Securities purchased from the
Borrower) prior to being applied to prepay the Senior Subordinated Bridge Loans
held by other Bridge Lenders; (ii) subject to prepayment requirements under the
Existing Credit Agreement and the Bridge Credit Agreement, the net proceeds from
any other indebtedness (including subordinated indebtedness) for borrowed money
incurred by the Borrower and its restricted subsidiaries (other than the
revolving credit facility under the Existing Credit Agreement, revolving credit
facilities used for working capital and other debt permitted by the terms of the
Existing Credit Agreement); (iii) subject to prepayment requirements under the
Bridge Credit Agreement, the net cash proceeds from the issuance of equity
interests by, or equity contributions to, Borrower (other than equity
contributed pursuant to employee stock plans and excluding any issuance of
equity interests to fund the Transactions); and (iv) subject to certain
customary and other exceptions, reinvestment rights to be agreed upon and
prepayment requirements under the Existing Credit Agreement and the Bridge
Credit Agreement, the net proceeds from non-ordinary course asset sales by, and
casualty events related to the property of, Borrower or any of its restricted
subsidiaries (including sales of equity interests of any restricted subsidiary
of the Borrower).

 

 

 

Voluntary Prepayments:

 

The Senior Subordinated Bridge Loans may be prepaid at par prior to the Bridge
Loan Maturity Date, in whole or in part, upon written notice, at the option of
the Borrower, at any time, together with accrued interest to the prepayment date
and break funding payments, if applicable.

 

 

 

Change of Control:

 

In the event of a Change of Control (to be defined in a manner consistent with
the Existing Subordinated Notes, each Bridge Lender will have the right to
require the Borrower, and the Borrower must offer, to prepay at par the
outstanding principal amount of the Senior Subordinated Bridge Loans plus
accrued and unpaid interest thereon to the date of prepayment.

 

 

 

Assignments and Participations:

 

The Bridge Lenders shall have the right to assign their interest in the Senior
Subordinated Bridge Loans in whole or in part without the consent of the
Borrower (other than to Disqualified Institutions); provided, however, that
(i) prior to the date that is one year after the Closing Date and unless a
Demand Failure Event in respect of the Senior Subordinated Bridge Loans has
occurred or a payment or bankruptcy event of default shall have occurred and be
continuing, the consent of the Borrower shall be required with respect to any
assignment (such consent not to be unreasonably withheld, delayed or
conditioned) if, subsequent

 

C-4

--------------------------------------------------------------------------------


 

 

 

thereto, the Commitment Parties (together with their respective affiliates)
would hold, in the aggregate, less than 50.1% of the outstanding Senior
Subordinated Bridge Loans and (ii) the Borrower shall be notified of such
assignment. For any assignments for which the Borrower’s consent is required,
such consent shall be deemed to have been given if the Borrower has not
responded within five business days of a written request for such consent.

 

The Bridge Lenders shall have the right to participate their interest in the
Senior Subordinated Bridge Loans without restriction, other than customary
voting limitations and, to the extent the list of Disqualified Institutions is
made available to all Bridge Lenders to Disqualified Institutions. Participants
will have the same benefits as the selling Bridge Lenders would have (and will
be limited to the amount of such benefits) with regard to cost and yield
protection, subject to customary limitations and restrictions.

 

 

 

Documentation:

 

The definitive credit documentation for the Senior Subordinated Bridge Facility
(the “Senior Subordinated Bridge Documentation”) will be consistent with the
indenture governing the Existing Subordinated Notes, as modified to (i) reflect
the terms and conditions set forth herein and in the Commitment Letter,
(ii) take account of differences related to the operational requirements of the
Borrower, the Acquired Business and their respective subsidiaries in light of
their size, industries, businesses, business practices (after giving effect to
the Transactions); provided that “baskets” may be greater than those contained
in the Existing Subordinated Notes after giving due consideration to the pro
forma metrics of the Borrower and (iii) operational and administrative changes
reasonably required by the Bridge Facility Administrative Agent, the definitive
terms of which will be negotiated in good faith (the “Bridge Documentation
Principles”); and the Senior Subordinated Bridge Documentation will be subject
only to the Funding Conditions. Notwithstanding the foregoing, the Senior
Subordinated Bridge Documentation will contain only those mandatory repayments,
representations, warranties, covenants and events of default expressly set forth
(or referred to) in this Term Sheet, and only the conditions to borrowing set
forth or referred to in Exhibit D to the Commitment Letter (subject to the Funds
Certain Provisions). The Senior Subordinated Bridge Documentation shall contain
language to address the European Union bail-in rules (including in a
representation and in “Defaulting Lenders” provisions) in a form reasonably
satisfactory to the Borrower

 

C-5

--------------------------------------------------------------------------------


 

 

 

and the Bridge Facility Administrative Agent.

 

 

 

Conditions Precedent to Borrowing:

 

Only the conditions precedent on Exhibit D to the Commitment Letter, subject in
each case to the Funds Certain Provisions.

 

 

 

Representations and Warranties:

 

The Senior Subordinated Bridge Documentation will contain representations and
warranties relating to the Borrower and its subsidiaries substantially similar
to those contained in the Existing Credit Agreement, with such changes as are
appropriate to reflect the bridge loan nature of the Senior Subordinated Bridge
Loans (and in any event such representations and warranties shall be no more
restrictive to the Borrower and its subsidiaries than those set forth in the
Existing Credit Agreement).

 

 

 

Covenants:

 

The Senior Subordinated Bridge Documentation will contain affirmative and
incurrence-based negative covenants relating to the Borrower and its restricted
subsidiaries consistent, to the extent applicable, with the Bridge Documentation
Principles. The negative covenants governing restricted payments, liens and
limitations on indebtedness shall be no more restrictive than those set forth in
the Existing Credit Agreement prior to the Conversion Date. The Senior
Subordinated Bridge Documentation shall not contain any financial maintenance
covenants.

 

 

 

Events of Default:

 

Customary for transactions of this type and consistent with the Bridge
Documentation Principles, including, without limitation, payment defaults,
covenant defaults, bankruptcy and insolvency, monetary judgments in an amount in
excess of an amount to be agreed, cross acceleration of and failure to pay at
final maturity other indebtedness aggregating an amount in excess of an amount
to be agreed, subject to, in certain cases, customary thresholds and grace
periods.

 

 

 

Voting:

 

Amendments and waivers of the Senior Subordinated Bridge Documentation will
require the approval of Bridge Lenders holding at least a majority of the
outstanding Senior Subordinated Bridge Loans, except that the consent of each
affected Bridge Lender will be required for, among other things, (i) reductions
of principal, interest rates or fees, (ii) extensions of the Bridge Loan
Maturity Date, (iii) additional restrictions on the right to exchange Senior
Subordinated Extended Term Loans for Senior Subordinated Exchange Notes or any
amendment of the rate of such exchange or (iv) any amendment to the Senior
Subordinated Exchange Notes that requires (or would, if any Senior Subordinated
Exchange Notes were outstanding, require)

 

C-6

--------------------------------------------------------------------------------


 

 

 

the approval of all holders of Senior Subordinated Exchange Notes.

 

 

 

Cost and Yield Protection:

 

To conform to the Existing Credit Agreement.

 

 

 

Expenses and Indemnification:

 

To conform to the Existing Credit Agreement.

 

 

 

Governing Law and Forum; Submission to Exclusive Jurisdiction:

 

All Senior Subordinated Bridge Documentation shall be governed by the internal
laws of the State of New York. The Borrower and the Guarantors will submit to
the exclusive jurisdiction and venue of any New York State court or Federal
court sitting in the County of New York, Borough of Manhattan, and appellate
courts thereof.

 

 

 

Counsel to the Bridge Facility Administrative Agent and the Lead Bridge
Arrangers:

 

Latham & Watkins LLP.

 

C-7

--------------------------------------------------------------------------------


 

ANNEX C-I

 

Senior Subordinated Extended Term Loans

 

Borrower:

 

Same as Senior Subordinated Bridge Loans.

 

 

 

Guarantees:

 

Same as Senior Subordinated Bridge Loans.

 

 

 

Security:

 

None.

 

 

 

Facility:

 

Subject to “Conditions to Conversion” below, the Senior Subordinated Bridge
Loans will convert into senior subordinated unsecured extended loans (the
“Senior Subordinated Extended Term Loans”) in an initial principal amount equal
to 100% of the outstanding principal amount of the Senior Subordinated Bridge
Loans on the one-year anniversary of the Closing Date (the “Conversion Date”).
Subject only to the conditions precedent set forth below, the Senior
Subordinated Extended Term Loans will be available to the Borrower to refinance
the Senior Subordinated Bridge Loans on the Conversion Date. The Senior
Subordinated Extended Term Loans will be governed by the Senior Subordinated
Bridge Documentation and, except as set forth below, shall have the same terms
as the Senior Subordinated Bridge Loans.

 

 

 

Maturity:

 

Seven years from the Conversion Date (the “Final Maturity Date”).

 

 

 

Interest Rate:

 

The Senior Subordinated Extended Term Loans shall bear interest, payable in cash
semi-annually, in arrears at a fixed rate per annum equal to the Total Bridge
Loan Cap.

 

 

 

Covenants, Events of Default and Prepayments:

 

From and after the Conversion Date, the covenants, events of default and
mandatory prepayment provisions applicable to the Senior Subordinated Extended
Term Loans will conform to those applicable to the Senior Subordinated Exchange
Notes (described on Annex C-II), except with respect to the right to exchange
Senior Subordinated Extended Term Loans for Senior Subordinated Exchange Notes;
provided that the optional prepayment provisions applicable to the Senior
Subordinated Bridge Loans shall remain applicable to the Senior Subordinated
Extended Term Loans.

 

 

 

Conditions to Conversion:

 

One year after the Closing Date, unless (A) the Borrower is subject to a
bankruptcy or other insolvency proceeding or (B) there exists a payment default
(whether or not matured) with respect to the Senior Subordinated Bridge Loans or
any fees

 

--------------------------------------------------------------------------------


 

 

 

payable thereunder, the Senior Subordinated Bridge Loans shall convert into the
Senior Subordinated Extended Term Loans; provided, however, that if an event
described in clause (B) is continuing at the scheduled Conversion Date but the
applicable grace period, if any, set forth in the events of default provision of
the Senior Subordinated Bridge Documentation has not expired, the Conversion
Date shall be deferred until the earlier to occur of (i) the cure of such event
or (ii) the expiration of any applicable grace period.

 

C-I-2

--------------------------------------------------------------------------------


 

ANNEX C-II

 

Senior Subordinated Exchange Notes

 

Issuer:

 

Same as Borrower under Senior Subordinated Extended Term Loans.

 

 

 

Guarantees:

 

Same as Senior Subordinated Extended Term Loans.

 

 

 

Maturity:

 

Seven years from the Conversion Date.

 

 

 

Security:

 

None.

 

 

 

Interest Rate; Redemption:

 

Each Senior Subordinated Exchange Note will bear interest, payable in cash
semi-annually in arrears, at a fixed rate per annum equal to the Total Bridge
Loan Cap. Except as set forth below, the Senior Subordinated Exchange Notes will
be non-callable until the third anniversary of the Closing Date and will be
callable thereafter at par plus accrued interest plus a premium equal to
three-fourths of the coupon of the Senior Subordinated Exchange Notes, declining
ratably to par on the date that is two years prior to maturity of the Senior
Subordinated Exchange Notes. The Senior Subordinated Exchange Notes will provide
for mandatory repurchase offers consistent with the Existing Subordinated Notes.

 

Prior to the third anniversary of the Closing Date, the Borrower may redeem up
to 35% of such Senior Subordinated Exchange Notes with the proceeds from an
equity offering at a redemption price equal to par plus accrued interest plus a
premium equal to 100% of the coupon in effect on such Senior Subordinated
Exchange Notes.

 

Prior to the third anniversary of the Closing Date, the Borrower may redeem such
Senior Subordinated Exchange Notes at a make-whole price based on U.S. Treasury
notes with a maturity closest to the third anniversary of the Closing Date plus
50 basis points plus accrued interest.

 

Prior to a Demand Failure Event, any Senior Subordinated Exchange Notes held by
the Commitment Parties or their respective affiliates (other than (x) asset
management affiliates purchasing Senior Subordinated Exchange Notes in the
ordinary course of their business as part of a regular distribution of the
Senior Subordinated Exchange Notes (“Asset Management Affiliates”) and
(y) Senior Subordinated Exchange Notes acquired pursuant to bona fide open
market purchases from third

 

--------------------------------------------------------------------------------


 

 

 

parties or market making activities), shall be prepayable and/or subject to
redemption in whole or in part at par plus accrued interest on a non-ratable
basis so long as such Senior Subordinated Exchange Notes are held by them.

 

 

 

Offer to Repurchase Upon a Change of Control:

 

The Issuer will be required to make an offer to repurchase the Senior
Subordinated Exchange Notes following the occurrence of a “change of control” at
a price in cash equal to 101% of the outstanding principal amount thereof, plus
accrued and unpaid interest to the date of repurchase; provided that Senior
Subordinated Exchange Notes held by the Commitment Parties or their respective
affiliates (other than Asset Management Affiliates or Senior Subordinated
Exchange Notes acquired pursuant to bona fide open market purchases from third
parties or market making activities) shall be subject to prepayment at par, plus
accrued and unpaid interest to the date of repurchase.

 

 

 

Defeasance and Discharge Provisions:

 

Consistent with the Existing Subordinated Notes.

 

 

 

Modification:

 

Consistent with the Existing Subordinated Notes.

 

 

 

Registration Rights:

 

Within 270 days after the issue date of the Senior Subordinated Exchange Notes,
the Borrower shall file a shelf registration statement with the Securities and
Exchange Commission and/or effect an exchange offer whereby the Borrower has
offered registered notes having terms identical to the Senior Subordinated
Exchange Notes (“Substitute Notes”) in exchange for all outstanding Senior
Subordinated Exchange Notes (it being understood that a shelf registration
statement is required to be made available in respect of Senior Subordinated
Exchange Notes the holders of which could not receive Substitute Notes through
the exchange offer that, in the opinion of counsel, would be freely saleable by
such holders without registration or requirement for delivery of a current
prospectus under the Securities Act of 1933, as amended). If a shelf
registration statement is filed or required to be filed, the Borrower shall use
its reasonable best efforts to cause such shelf registration statement to be
declared effective within 90 days of such filing and keep such shelf
registration statement effective, with respect to resales of the Senior
Subordinated Exchange Notes, until the earlier of the date all Senior
Subordinated Exchange Notes registered thereby have been resold and the date
that is two years from the Conversion Date. Upon failure to comply with the
requirements of the registration rights agreement (a “Registration Default”),
the Borrower shall pay liquidated damages to each holder of Senior Subordinated
Exchange Notes with respect to

 

C-II-2

--------------------------------------------------------------------------------


 

 

 

the first 90-day period immediately following the occurrence of the first
Registration Default in an amount equal to one-quarter of one percent (0.25%)
per annum on the principal amount of Senior Subordinated Exchange Notes held by
such holder. The amount of the liquidated damages will increase by an additional
one-quarter of one percent (0.25%) per annum on the principal amount of Senior
Subordinated Exchange Notes with respect to each subsequent 90-day period until
all Registration Defaults have been cured, up to a maximum amount of liquidated
damages for all Registration Defaults of 1.00% per annum.

 

 

 

Right to Transfer Exchange Notes:

 

The holders of the Senior Subordinated Exchange Notes shall have the absolute
and unconditional right to transfer such Senior Subordinated Exchange Notes in
compliance with applicable law to any third parties.

 

 

 

Covenants:

 

The indenture governing the Senior Subordinated Exchange Notes will include
provisions consistent with the Existing Subordinated Notes giving effect to the
Bridge Documentation Principles.

 

 

 

Events of Default:

 

Consistent with the Existing Subordinated Notes.

 

C-II-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Project Thor

Summary of Conditions Precedent

 

Capitalized terms used in this Exhibit D but not defined herein shall have the
meanings set forth in the Commitment Letter to which this Exhibit D is attached
and in the other Exhibits to the Commitment Letter.

 

The borrowings under the Facilities shall be subject to the following conditions
precedent:

 

1.                                      As a condition to the closing of the
Facilities, subject to the Funds Certain Provisions and the Documentation
Principles (in the case of the Incremental Credit Documentation) and the Bridge
Documentation Principles (in the case of the Senior Subordinated Bridge
Documentation), (x) the execution and delivery by the Borrower and the
Guarantors (as such terms are defined in Exhibit B) of the Incremental Credit
Documentation and the Senior Subordinated Bridge Documentation, which shall be
in accordance with the terms of the Commitment Letter and Exhibit B (as modified
to reflect any exercise of any “flex” provisions of the Fee Letter) and
Exhibit C, as applicable, and (y) delivery to the Administrative Agent and the
Bridge Administrative Agent, as applicable, of (i) a customary borrowing notice,
customary legal opinions, customary officer’s closing certificates,
organizational documents, customary evidence of authorization and good standing
certificates in jurisdictions of formation/organization, in each case with
respect to the Borrower and the Guarantors (as such terms are defined in
Exhibit B), to the extent applicable, and (ii) a solvency certificate, dated as
of the Closing Date and after giving effect to the Transactions, substantially
in the form attached as Exhibit E, from a senior financial officer of the
Borrower. In respect of the Incremental Term Loan B Facility, and subject to the
Funds Certain Provisions, all documents and instruments required to create and
perfect the Administrative Agent’s security interest in the Collateral shall
have been executed and delivered by the Borrower and the Guarantors (as such
terms are defined in Exhibit B) and, if applicable, be in proper form for
filing.

 

2.                                      Substantially concurrently with the
initial funding under the Facilities, the Acquisition shall be consummated in
accordance with the terms and conditions of the Sale and Purchase Agreement
between the Institutional Sellers, the Management Sellers named therein,
Acquisition Sub and the Borrower dated as of January 20, 2017 (together with all
exhibits, annexes and schedules thereto and after giving effect to any
alteration, amendment, modification, supplement or waiver, the “Acquisition
Agreement”, and together with the Warranty Deed among Acquisition Sub and the
Management Warrantors named therein dated as of January 20, 2017 (the
“Management Warranty Deed”) and the Disclosure Letter in connection with the
Management Warranty Deed addressed by the Management Warrantors to Acquisition
Sub dated as of January 20, 2017 (the “Disclosure Letter”) in each case,
together with all exhibits, annexes and schedules thereto and after giving
effect to any alteration, amendment, modification, supplement or waiver, the
“Acquisition Documents”) without giving effect to any alteration, amendment,
modification, supplement or express waiver or consent granted by the Borrower
(or its affiliate, if applicable), if such alteration, amendment, modification,
supplement or express waiver or consent granted by the Borrower (or its
affiliate, if applicable) is adverse to the

 

--------------------------------------------------------------------------------


 

interests of the Lenders or the Lead Arrangers (in their capacities as such) in
any material respect, without the prior written consent of the Lead Arrangers
and the Agents (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood and agreed that (a) any alteration, amendment,
modification, supplement or express waiver or consent granted by the Borrower
(or its affiliate, if applicable) under the Acquisition Documents that results
in a reduction in the amount described in Section 3 of the Acquisition Agreement
(the “Purchase Price”) shall not be deemed to be materially adverse to the
interests of the Lenders or the Lead Arrangers; provided that any such reduction
in the Purchase Price shall be applied to reduce the Incremental Term Loan B
Facility and/or the Senior Subordinated Bridge Facility at the Borrower’s
option, and (b) any alteration, amendment, modification, supplement or express
waiver or consent granted by the Borrower (or its affiliate, if applicable)
under the Acquisition Agreement that results in an increase in the Purchase
Price shall be deemed not to be materially adverse to the interests of the
Lenders or the Lead Arrangers as long as any such increase is funded solely by
the issuance by the Borrower of common equity.

 

3.                                      Substantially concurrently with the
closing of the Acquisition, the Refinancing shall have been consummated, and all
commitments, security interests and guarantees in connection therewith shall
have been terminated and released (or have been authorized to be released
pursuant to customary payoff letters or other customary documentation).

 

4.                                      The Lead Arrangers shall have received
(a) audited consolidated balance sheets of each of the Borrower and its
consolidated subsidiaries as at the end of, and related statements of income and
cash flows of each of the Borrower and its consolidated subsidiaries for the
fiscal years ended December 31, 2015, December 31, 2014 and December 31, 2013,
and for each fiscal year ended at least 90 days prior to the Closing Date and
(b) unaudited consolidated balance sheets of each of the Borrower and its
consolidated subsidiaries as at the end of, and related statements of income and
cash flows of each of the Borrower and its consolidated subsidiaries for each
fiscal quarter ended after December 31, 2015 and ended at least 45 days prior to
the Closing Date (other than the fourth fiscal quarter of any fiscal year);
provided that the filing of the required financial statements on Form 10-K and
Form 10-Q by the Borrower shall be deemed to satisfy the foregoing
requirements.  The Lead Arrangers hereby acknowledge receipt of the audited
financial statements for (i) the fiscal years ended December 31, 2015,
December 31, 2014 and December 31, 2013 referred to in clause (a) above for the
Borrower and (ii) the fiscal quarters ended March 31, 2016, June 30, 2016 and
September 30, 2016 for the Borrower.

 

5.                                      The Lead Arrangers shall have received
(a) a pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Borrower as of, and for the twelve-month period ended
at least 45 days prior to the Closing Date (or 90 days prior to the Closing Date
in the case of the twelve months ended December 31, 2016) and (b) without
duplication with the foregoing clause (a), a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower as
of, and for the twelve-month period ending on, the last day of the most recently
completed four-fiscal quarter period for which financial statements required to
be delivered pursuant to paragraph 4 above have been delivered, prepared after
giving effect to the acquisition of Odeon and UCI Cinemas Holdings Limited and
Carmike Cinemas, Inc. as if the acquisition of Odeon and UCI Cinemas Holdings
Limited and Carmike Cinemas, Inc. had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income), which need not be prepared

 

D-2

--------------------------------------------------------------------------------


 

in compliance with Regulation S-X of the Securities Act of 1933, as amended, or
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

 

6.                                      To the extent invoiced (in the case of
costs and expenses) at least two business days prior to the Closing Date, all
costs, fees, expenses (including, without limitation, legal fees and expenses)
and other compensation contemplated by the Commitment Letter and the Fee Letter,
payable to each Agent (and counsel thereto) and the Lenders shall have been paid
to the extent due.

 

7.                                      The Agents shall have received, at least
three business days prior to the Closing Date, all documentation and other
information about any Guarantors which are not Guarantors as of the date hereof
that the Agents reasonably determine is required by United States regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, to
the extent requested in writing by an Agent at least ten business days prior to
the Closing Date.

 

8.                                      The Specified Representations shall be
true and correct in all material respects (or, if qualified by materiality, in
all respects).

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

SOLVENCY CERTIFICATE

 

[DATE]

 

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [  ] of the Credit
Agreement, dated as of [     ], among [          ] (the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.

 

I, the [     ] of the Borrower (after giving effect to the Transactions), in
that capacity only and not in my individual capacity (and without personal
liability), DO HEREBY CERTIFY on behalf of the Borrower that, as of the date
hereof, after giving effect to the consummation of the Transactions (including
the execution and delivery of the Acquisition Documents and the Credit
Agreement, the making of the Loans and the use of proceeds of such Loans on the
date hereof):

 

1.                                      The fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis will exceed their
consolidated debts and liabilities, contingent or otherwise.

 

2.                                      The present fair saleable value of the
property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability on
their debts and other liabilities, contingent or otherwise, as such debts and
other liabilities become absolute and matured.

 

3.                                      The Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.

 

4.                                      The Borrower and its Subsidiaries on a
consolidated basis will not have incurred and do not intend to incur, or believe
that they will incur, any debts and liabilities, contingent or otherwise,
including current obligations, that they do not believe that they will be able
to pay (based on their assets and cash flow) as such debts and liabilities
become due (whether at maturity or otherwise).

 

5.                                      In reaching the conclusions set forth in
this Certificate, the undersigned has (i) reviewed the Credit Agreement,
(ii) reviewed the financial statements (including the pro forma financial
statements) referred to in Section [  ] of the Credit Agreement (the “Financial
Statements”) and (iii) made such other investigations and inquiries as the
undersigned has deemed appropriate. The undersigned is familiar with the
financial performance and business of the Borrower and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

 

AMC Entertainment Holdings, Inc.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

D-2

--------------------------------------------------------------------------------